Citation Nr: 1647861	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  08-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, claimed as an upper back disability, to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to November 1971, from September 1972 to September 1975, and from January 1979 to November 1985.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2009.  

The Board remanded this case for further development in November 2009, April 2011, March 2013 and August 2013.

In July 2016, the Board informed the veteran that the Veterans Law Judge who conducted the hearing was unavailable to participate in the decision on his appeal.  The Board offered the Veteran an opportunity to testify at another Board hearing and advised him that if he did not respond within 30 days of the letter the Board would assume that he did not want another hearing and that his appeal would be assigned to another Veterans Law Judge.  To date the Veteran has not responded and therefore the Board will proceed with the consideration of his case.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's cervical spine disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.



CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by service, nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for cervical spine disability on the basis that the disability is either directly related to sustaining neck trauma service while wearing his helmet or was caused or aggravated by his service-connected disabilities.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for disability where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In this case, the Veteran submitted this claim in July 2006.  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which essentially required that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  However, the amendment to 38 C.F.R. § 3.310 is not liberalizing, thus the Board will apply the criteria set forth in the former regulation which does not require that a baseline level of severity be shown.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Service connection is in effect for numerous disabilities and this case was remanded by the Board on four previous occasions because the Board determined that the opinions were not adequate to adjudicate the Veteran's appeal.  Following the August 2013 remand, a VA examination was conducted in March 2016 and an examiner prepared addenda to that report in April and May 2016.  In addition, in a July 2016 report, a VA physician also prepared an examination report addressing the etiology and onset of the Veteran's cervical spine disability.

The Board has carefully reviewed these opinions and finds that they are adequate to adjudicate this appeal.  The March 2016 and July 2016 VA examiners noted the in-service injury but pointed out that he received no significant treatment and "went about his business" shortly after the fall.  As to the secondary aspect of the disability the examiners concluded that the disability was neither caused nor aggravated by his service-connected disabilities and offered a cogent rationale in support of this assessment.  Indeed, the examiners instead explained that the Veteran's cervical spine disability was related to his age and weight.  As such, the Board finds that the preponderance of the evidence is against the claim and thus service connection must be denied.


ORDER

Service connection for cervical spine disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


